35 N.Y.2d 780 (1974)
In the Matter of the Claim of Sylvia Strauss, Appellant,
v.
Morning Freiheit et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 9, 1974.
Decided November 14, 1974.
Herbert Rubin and David Hoffman for appellant.
John M. Cullen and Herbert Lasky for State Insurance Fund, respondent.
No appearance for Workmen's Compensation Board, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, without costs; no opinion.